Exhibit 15.1 McMoRan Exploration Co. 1615 Poydras St. New Orleans, La. 70112 May 7, 2012 To the Board of Directors and Stockholders of McMoRan Exploration Co.: We are aware of the incorporation by reference in the Registration Statements on Form S-3 (File Nos. 333-171950, 333-172517, 333-172520, and 333-176950) and Forms S-8 (File Nos. 333-67485, 333-57484, 333-87380, 333-90170, 333-105533, 333-115335, 333-124740,333-153002 and 333-168723 ) ofMcMoRan Exploration Co. of our report dated May 7, 2012 relating to the unaudited condensed consolidated interim financial statements of McMoRan Exploration Co. that is included in its Form 10-Q for the quarter ended March 31, 2012. Very truly yours, /s/Ernst & Young LLP
